DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/21 has been entered.
Election/Restrictions
Upon further consideration, the restriction is withdrawn between groups I and II and claims 29-42 are rejoined with the elected invention and examined.  In addition, SEQ ID NOs: 37-100 are rejoined with the elected species and examined.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 4/8/21, with respect to the rejections of claims 1, 2, 4-16, and 18-28 under 112(a) and (d) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn because of the amendment to limit the RNA molecule to a sense sequence comprising SEQ ID NOs: 1-100 and a sequence complementary thereto.  However, upon further consideration, a new 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention embraces a composition comprising a RNA molecule isolated or derived from a plant of the genus of Taxus.  Page 12 discloses the types of plants embraced by the genus.  The RNA molecule comprises a sequence selected from SEQ ID NOs: 1 to 36 or a functional variant or homologous thereof.   The 
The term ‘functional variant’ refers to a molecule substantially similar to the RNA molecule with one or more sequences alterations that do not affect the biological activity or function of the molecule.  Applicants asset that the alterations are well known in the prior art.  The variant of the RNA molecule has at least 80% overall sequence identity to the non-variant RNA molecule.  The “homologue” refers to a nucleotide sequence identity of at least 50%.
The ‘non-coding molecule’ embraces a transfer RNA, a ribosomal RNA, a microRNA, a siRNA or a piwi-interacting RNA molecule.  The term could also embrace RNA molecules that inhibit or reduce expression of a target sequence, e.g., ribozyme, aptamer, siRNA, antisense oligonucleotides (AON).
Applicants isolated nucleotide sequences from Taxus Chinensis (Pilger) Rehd. Var. mairei.  Then studied the RNA sequences.  The applicants constructed total tRNAs library and sequenced them (Example 1).  The applicants designed and synthesized RNA molecules having a length of about 19 to 22 bp based on the 25 isolated tRNA sequences in Example 1.  Examples 3 and 4 studied the RNA sequences in cancer cells (including tRNA set forth in SEQ ID NOs: 201-205 and RNA molecules having sense sequence of SEQ ID NOs: 1-36).  The applicants unexpectedly found that the 
The term ‘RNA molecule’ embraces a large number of RNA sequences having different properties and function.  One of skill in the art understands that RNA sequences including non-coding molecules embrace different nucleotides sequences having a different function.  There is a variation of species embraced by the claimed genus of RNA molecules.  The applicant does not describe any rRNA, microRNA, piwi-interacting RNA molecules isolated or aptamers, AON, ribozymes derived from a plant of the genus Taxus having the desired biological activity (are capable of inhibiting the growth, proliferation and/or metastasis of cancer cells).  The prior art does not disclose aptamers, AONs, ribozymes that are derived from sequences listed from the plant and can be used to treat cancer.
Hao et al. (Physiologia Plantarum 146: 388-403, 2012, of record) disclose identification of microRNAs from Taxus mairei leaves, but does not disclose if any of the microRNAs have an anti-cancer activity.  Hao et al. discloses that the role of RNA molecules remains elusive and provides evidence that it would take a number of steps to identify one species of RNA molecules (miRNA) from one part of one species of Taxus (page 401).  There is a lack of genomic sequences available for Taxus plants (Hao, page 401).  The prior art does not disclose any known RNA sequences isolated or derived from plant of the genus of Taxus that have the desired biological activity.  In addition, the prior art of record (Hao, supra) discloses that it was not routine 
Applicant provides several tRNAs (SEQ ID NOs: 200-205) from one species of Taxus and double stranded RNA molecules comprising regions of the tRNA (SEQ IDNOs: 1-36), but does not describe what nucleotides of the tRNAs are considered essential for treating cancer.  While it is acknowledged that tRNA has three portions (5’-terminal, 3’-terminal, and an anticodon portion) and tRNAs are conserved as stated on page 10, the applicant does not disclose what regions of the tRNA are considered essential for the anti-cancer activity.  A sequence search of SEQ ID NOs: 201-225 against publicly available databases does not result in an overlap between these sequences.  In addition, the sequence search results in sequences from different plants, animals, and organisms.  For example, a search for these sequences has resulted in nucleotide sequences from Chrombacterium subtsugae; Chylamydomonas reinhardtii; Liverworst Choroplast, anthrax, and Human UCHL1 promoter.  These sequences do not possess the desired function (anti-cancer activity) recited in the instant claims.
Furthermore, the tRNA sequences described in the as-filed specification does not provide a representative example of the genus of RNA molecules.  The description of tRNA does not disclose any structure and/or function of other types of non-coding RNA molecules.  The skilled artisan would have to further experiment with any RNA molecule (SEQ ID NOs: 206-225 and functional variants or homologues thereof of SEQ ID NOs: 
1 -36 and 206-225) embraced by the genus and determine if they possesses the desired biological activity.

In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of RNA sequences embraced by claims 29-42 as of the effective filing date sought in the instant case.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 2 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 16 depend on claim 1 and claim 15, respectively, and claims 1 and 15 limited the RNA molecule to SEQ ID NO: 1 to 100.  SEQ ID NOs: 1-100 are at least 19 nucleotides in length and longer than about 10 to 30 base pairs.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-34 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more.  The claims recite a pharmaceutical composition comprising a RNA molecule isolated or derived from a plant of the genus of Taxus and a pharmaceutically tolerable excipient.  The claimed invention is directed to a composition of matter.  This judicial exception is not integrated into a practical application because the comparison between the claimed RNA molecule and its counterpart found in nature indicates there are no differences in structure, function or other characteristics.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the preamble language (pharmaceutical composition for treating cancer) does not indicate 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The specification does not provide a definition for the term “derived” in the instant claims, e.g., claim 29.  The broadest reasonable interpretation of the term would be 
The specification discloses that the term ‘homologue’ refers to a nucleotide sequence having a sequence identity of at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, at least 95% to the RNA molecules according to the present invention (paragraph 45).  
Claims 29-34 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorlach et al. (US 2002/0142319).  ‘319 teaches a composition comprising a nucleotide sequence that has 87.5% to nucleotides 1-72 of SEQ ID NO: 225 and a diluent (pages 275-276).  This sequence taught by ‘319 would read on the limitation ‘derived from a plant of the genus of Taxus’ and the limitation ‘homologue thereof’ in claims 31 and 34.  The sequence can be made into a double stranded nucleic (dsRNA) to inactivate a gene in a plant (Paragraphs 32 and 77).

Claims 29-32, 35-36, and 38-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 20130137752).  ‘752 teaches a composition comprising a carrier and dsRNA wherein one strand of the dsRNA is 83% to SEQ ID NO: 68.  See Table 1c, page 132, SEQ ID NO: 2263 and pages 8, 9, 15-19, and 208.  The dsRNA has 2 mer 3’ overhangs.  The dsRNA can be chemically modified and have a 2’-O-methyladenosine.




Claims 29-32, 34, 35, 37, 39, 40, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litman et al. (US 20090239815).  ‘815 discloses a composition comprising a carrier or diluent and a RNA molecule that has a sequence of about 10 to 30 base pairs and is a functional variant or homologue thereof (pages 182-184).  See SEQ ID NO: 455 in ‘815, which is at least 65% to SEQ ID NO: 1 and SEQ ID NO: 201.  SEQ ID NO: 455 would be embraced by the RNA molecule because of the limitations in the claims.  The terms “derived from” and “homologue thereof are considered very broad.  In view of the broadest reasonable interpretation of the terms, the claimed invention embraces any RNA molecule that has sequence identity to SEQ ID NO: 1 or SEQ ID NO: 201.  The RNA molecule can be double stranded or single stranded (paragraphs 26, 27, 37, and 59).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/999,051 (reference application).  Although the claims at issue are not identical, they both set of claims embrace a pharmaceutical composition comprising a RNA molecule comprising a tRNA from a plant, wherein the RNA is selected from SEQ ID NO: 1-232.  The tRNA is a nucleic acid sequence selected from SEQ ID NO: 465 to 522.  The sequences from ‘051 are 100% to SEQ ID NO: 1-100 recited in the instant claims.  For example, SEQ ID NO: 60 is 100% to SEQ ID NOs: 115, 116, 347, 348, and 493 recited in the claims of ‘051.  The RNA molecule can be double stranded.  The RNA molecule can have a chemical modification or a 2mer overhang.  Thus, the claims of ’051 are an obvious variant on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635